Response to Petition for Rehearing by
Judge Miller
Extending opinion. *657In the original opinion (176 Ky. 513) it was held that the liens of the appellants, Call Brothers Hardware Company and the Kenova'Lumber & Supply Company, obtained by general attachment proceedings were inferior j;o the liens of those creditors who had proceeded under the statute giving a lien to mechanics and materialmen. The opinion, however, failed to state that the liens of Call Brothers Hardware Company and the Kenova Lumber & Supply Company were superior to the claims of general creditors, and those two companies have filed a petition asking that the opinion be so extended. It was so intend.ecl; and as the circuit court denied the lien of the petitioners and placed them on the footing of general creditors, their petition is granted, the judgment is reversed as to the Call Brothers Hardware Company and the Kenova Lumber & Supply Company, with instructions to the circuit court to give those companies fourth liens,, of equal dignity as between themselves.